Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains legal 
term "comprises ". Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,772,151 in view of Lee et al (US 20180084602)(see IDS) .
With regards to claim 1, Patent No. ‘151  discloses a method comprising: receiving, by a wireless device, a report mask indicating a transmission of a layer 1 reference signal received power (L1-RSRP) report limited to a time period when a discontinuous reception (DRX) timer is running; transmitting at a first time, the L1-RSRP report, in response to the DRX timer running at a predefined time period before the first time, wherein the L1-RSRP report comprises: an L1-RSRP value; and a reference signal index associated with the L1-RSRP value; and skipping at a second time, a configured L1-RSRP report transmission, in response to: the DRX timer not running at see claim 1, A method comprising: receiving, by a wireless device from a base station, one or more messages comprising: a timer value of a discontinuous reception (DRX) on duration timer for a DRX operation; radio resources of a plurality of reference signals for a transmission of a layer 1 reference signal received power (L1-RSRP) report; and a report mask indicating the transmission of the L1-RSRP report is limited to a time period when the DRX on duration timer is running; transmitting, at a first time, the L1-RSRP report based on the DRX on duration timer running at a predefined time period before the first time, wherein the L1-RSRP report comprises: a L1-RSRP value; and a reference signal resource index associated with one of the plurality of reference signals; and skipping based on the report mask, a configured transmission, at a second time, of the L1-RSRP in response to the DRX on duration timer not running at the predefined time period before the second time.; 
Patent No. ‘151’ discloses all of the subject matter discussed above, except for and the report mask. 
However, Lee et al discloses a channel quality indicator (CQI) masking which indicates that channel state information is to be reported on a physical uplink control channel (PUCCH) while an onDurationTimer is running. In [0091] if CQI masking (cqi-Mask) is setup by upper layers: [0092] when onDurationTimer is not running, CQI/PMI/RI/PTI on PUCCH shall not be reported. [0093] else: [0094] when not in Active Time, CQI/PMI/RI/PTI on PUCCH shall not be reported.
 Patent No. ‘151’  as taught by Lee et al and include report mask 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Patent No. ‘151’ as taught by Lee et al and include report mask with a reasonable expectation of success, thusimprove wireless communication (see Lee et al, [0006]). 
 


With regards to claim 2, Patent No. ‘151 discloses the method of claim 1, further comprising receiving an indication of first uplink control resources for the L1-RSRP report (see claim 2, The method of claim 1, wherein the one or more messages further indicate first uplink control resources for the L1-RSRP report.  ) 

With regards to claim 3, Patent No. ‘151 discloses the method of claim 1, wherein the reference signal index indicates at least one of: a first plurality of channel state information reference signals; and a second plurality of synchronization signal blocks. (see claim 3, The method of claim 1, wherein the plurality of reference signals comprise at least one of: a first plurality of channel state information reference signals; and a second plurality of synchronization signal blocks.).

With regards to claim 4, Patent No. ‘151 discloses the method of claim 1, wherein the report mask further indicates a transmission is limited to the time period when the DRX timer is running, wherein the transmission comprises at least one of: a channel quality indicator (CQI); a precoding matrix indicator (PMI); a channel state information reference signal resource indicator (CRI); and a rank see claim 4, The method of claim 1, wherein the report mask further indicates a transmission is limited to the time period when the DRX on duration timer is running, wherein the transmission comprises at least one of: a channel quality indicator (CQI); a precoding matrix indicator (PMI); a channel state information reference signal resource indicator (CRI); and a rank indicator (RI) report.).

With regards to claim 5, Patent No. ‘151 discloses the method of claim 1, wherein the reference signal index is selected with a largest L1-RSRP value of a reference signal among L1-RSRP values of the plurality of reference signals. ( see claim 5, The method of claim 1, wherein the reference signal resource index is selected with a largest L1-RSRP value of a reference signal among L1-RSRP values of the plurality of reference signals.).

With regards to claim 6, Patent No. ‘151 discloses the method of claim 1, wherein the L1-RSRP report further comprises at least a second L1-RSRP value and at least a second reference signal resource index. ( see claim 6, The method of claim 1, wherein the L1-RSRP report further comprises at least a second L1-RSRP value and at least a second reference signal resource index.  ).

With regards to claim 7, Patent No. ‘151 discloses the method of claim 1, wherein a medium access control entity of the wireless device is in active time at see claim 7, The method of claim 1, wherein a medium access control entity of the wireless device is in active time at the predefined time period before the second time.).

With regards to claim 8, Patent No. ‘151 discloses the method of claim 7, wherein the active time comprises at least one of: a time while one or more DRX timers are running; a time while a scheduling request is sent on uplink control channel and is pending; a time while an uplink grant for a pending hybrid automatic repeat request (HARQ) retransmission can occur and there is data in corresponding HARQ buffer; and a time while a downlink control channel indicating a new transmission addressed to an identifier of the wireless device has not been received after successful reception of a random access response for a preamble not selected by the medium access control entity of the wireless device. ( see claim 8, The method of claim 7, wherein the active time comprises at least one of: a time while one or more DRX timers are running; a time while a scheduling request is sent on uplink control channel and is pending; a time while an uplink grant for a pending hybrid automatic repeat request (HARQ) retransmission can occur and there is data in corresponding HARQ buffer; and a time while a downlink control channel indicating a new transmission addressed to an identifier of the wireless device has not been received after successful reception of a random access response for a preamble not selected by the medium access control entity of the wireless device.).

With regards to claim 9, Patent No. ‘151 discloses the method of claim 1, further comprising receiving an indication of a short DRX cycle for a DRX operation. ( see claim 9, The method of claim 1, wherein the one or more messages further indicate a short DRX cycle for the DRX operation.).

With regards to claim 10, Patent No. ‘151 discloses the method of claim 9, wherein the wireless device starts the DRX timer based on a received timer value in response to the short DRX cycle being used ( see claim 10, The method of claim 9, wherein the wireless device starts the DRX on duration timer based on the timer value in response to the short DRX cycle being used.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,7-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180084602)(see IDS) in view of Babaei et al (US 20190207737)
claim 1, Lee et al discloses a method ([0009] , a method and apparatus for controlling uplink transmissions on DRX operation in a wireless communication system) comprising: 
receiving, by a wireless device (see fig. 2, [0042] When an RRC connection is established between an RRC layer of the UE and an RRC layer of the network, the UE is in an RRC connected state (also may be referred to as an RRC connected mode), and otherwise the UE is in an RRC idle state (also may be referred to as an RRC idle mode), a report mask indicating a transmission limited to a time period when a discontinuous reception (DRX) timer is running; [0127] , if onDurationTimer is being running in the nth subframe(960), a preparation time has been set to an (n-3)th subframe to an (n-1)th subframe(980), and the drxShortCycleTimer has started being run in the (n-3)th subframe);
 transmitting at a first time, the report, in response to the DRX timer running at a predefined time period before the first time, wherein the report comprises: an value; and a reference signal index associated with the value;  ([0132] When the drxShortCycleTimer expires in a subframe, the UE uses the Long DRX cycle. The UE starts an onDurationTimer at the subframe set by a drxStartOffset using a DRX cycle to be used. If CQI masking (cqi-Mask) is setup by upper layers, when the onDurationTimer is not running, CQI/PMI/RI/PTI on PUCCH shall not be reported. And when not in Active Time, the CQI/PMI/RI/PTI on PUCCH shall not be reported) and 
skipping at a second time, a configured report transmission, in response to: the DRX timer not running at the predefined time period before the second time; and the report mask. ([0135] The UE checks whether the current subframe is in the Processing Time (1040). If the current subframe is in a time during the Processing Time, the UE determines the current subframe in not expected to enough time to prepare the UL transmission, so that the UE controls to not send CQI/PMI/RI/PTI reports on PUCCH and/or type-0-triggered SRS transmissions even though the onDurationTimer is running, since the current subframe is not the enough time to prepare to uplink transmission for the CSI/ SRS reporting. 
Lee et al discloses all of the subject matter discussed above, but for a layer 1 reference signal received power (L1-RSRP)
However, Babaei et al discloses in [0416] if the wireless device is configured with the higher layer parameter group-based-beam-reporting set to `ON`, the wireless device may report in a single reporting instance up to number-of-beams-reporting L1-RSRP and CSI reports
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Lee et al as taught by Babaei et al and include a layer 1 reference signal received power (L1-RSRP).
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Lee et al as taught by Babaei et al and include a layer 1 reference signal received power (L1-RSRP) with a reasonable expectation of success, thus improve efficiency and performance (see Babaei et al, [0002]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art at before the effective filing date of the claimed invention. 
With regards to claim 2, the combination of Lee et al  and Babaei et al discloses the method of claim 1, further comprising receiving an indication of first uplink control resources for the L1-RSRP report. ([0114], the UE controls the CSI and SRS reports selectively at the specific subframe by checking whether the onDurationTimer is expected to be active at a specific subframe or not using radio resource allocation information and timers of configuration for the DRX operation from the specific subframe to a subframe prior to the specific subframe if the onDurationTimer runs in the specific subframe).
With regards to claim 3,  The method of claim 1, wherein the reference signal index indicates at least one of: a first plurality of channel state information reference signals; and a second plurality of synchronization signal blocks. ([0730], FIG. 10 shows a flowchart for determining CQI/PMI/RI/PTI reports on PUCCH and/or type-0-triggered SRS transmissions on DRX operation) . Also, [0131], The CSI/SRS transmission is setup with CQ/I masking (cqi-Mask) by upper layers, the UE is configured to perform CSI reports during On-Duration),

With regards to claim 4,   The method of claim 1, wherein the report mask further indicates a transmission is limited to the time period when the DRX timer is running, wherein the transmission comprises at least one of: a channel quality indicator (CQI); a precoding matrix indicator (PMI); a channel state information reference signal resource indicator (CRI); and a rank indicator (RI) report. ( see Lee et al [0130], FIG. 10 shows a flowchart for determining CQI/PMI/RI/PTI reports on PUCCH and/or type-0-triggered SRS transmissions on DRX operation)

With regards to claim 7,   The method of claim 1, wherein a medium access control entity of the wireless device is in active time at the predefined time period before the second time. (see Lee et al  claim 5, wherein the preparation time and the processing time is configured by one of a radio resource control (RRC) signaling, a medium access control (MAC) signaling, or a predetermined value).

With regards to claim 8,  The method of claim 7, wherein the active time comprises at least one of: a time while one or more DRX timers are running ([0067] , FIG. 5 shows active time for DRX operation); a time while a scheduling request is sent on uplink control channel and is pending; a time while an uplink grant for a pending hybrid automatic repeat request (HARQ) retransmission can occur and there is data in corresponding HARQ buffer; and a time while a downlink control channel indicating a new transmission addressed to an identifier of the wireless device has not been received after successful reception of a random access response for a preamble not selected by the medium access control entity of the wireless device. (see fig. 5, HARQ RTT Timer, [0069] if a HARQ ATT Timer expires in this subframe and the data of the corresponding HARQ process was not successfully decoded: [0070] start the drx-Retransmission timer for the corresponding HARQ process).

claim 9,  The method of claim 1, further comprising receiving an indication of a short DRX cycle for a DRX operation. ( Lee et al [0133] The onDurationTimer for the DRX cycle as the Short DRX cycle of the UE is running (1020)).

With regards to claim 10,  The method of claim 9, wherein the wireless device starts the DRX timer based on a received timer value in response to the short DRX cycle being used. ( see Lee et al, [0133] The onDurationTimer for the DRX cycle as the Short DRX cycle of the UE is running (1020). [0134] The UE checks whether the drxShortCycleTimer has started being driven within the preparation time in order to check the current subframe is in On Duration (1030). If it is determined that the drxShortCycle Timer was started within the preparation time, it proceeds to 1040. That is, the UE checks whether the drxShortCycleTimer was started in the Preparation Time).

With regards to claim 11, the combination of Lee et al and Babaei et al discloses the  a wireless device comprising: 
one or more processors ( see Lee et al  [0016], The processor is configured to determine, at a subframe n-k, whether an onDurationTimer is to be active at a subframe n or not and choose that a Channel Quality Indicator (CQI)/Precoding Matrix Index (PMI)/Rank Indicator(RI)/Precoding Type Indicator (PTI) on a Physical Uplink Control Channel (PUCCH) are not reported at the subframe n if the onDurationTimer is determined to be not active at the sub-frame, [0144] A BS 1150 includes a processor 1151); and 
The memory 1152 is coupled to the processor 1151, and stores a variety of information for driving the processor 1151) ,
 (the rest of the claim recite similar limitations as in claim 1 above) cause the wireless device to: receive a report mask indicating a transmission of a layer 1 reference signal received power (L1-RSRP) report limited to a time period when a discontinuous reception (DRX) timer is running; transmit at a first time, the L1-RSRP report, in response to the DRX timer running at a predefined time period before the first time, wherein the L1-RSRP report comprises: an L1-RSRP value; and a reference signal index associated with the L1-RSRP value; and skip at a second time, a configured L1-RSRP report transmission, in response to: the DRX timer not running at the predefined time period before the second time; and the report mask (See rejection above as in claim 1). 

With regards to claim 12,  The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive an indication of first uplink control resources for the L1-RSRP report ( claim recite similar limitations as in claim 2 above, see similar rejection above). 

With regards to claim 13,   The wireless device of claim 11, wherein the reference signal index indicates at least one of: a first plurality of channel state information reference signals; and a second plurality of synchronization signal blocks( claim recite similar limitations as in claim 3 above, see similar rejection above).. 

With regards to claim 14,  The wireless device of claim 11, wherein the report mask further indicates a transmission is limited to the time period when the DRX timer is running, wherein the transmission comprises at least one of: a channel quality indicator (CQI); a precoding matrix indicator (PMI); a channel state information reference signal resource indicator (CRI); and a rank indicator (RI) report. ( Claim recite similar limitations as in claim 4 above, see similar rejection above).  

With regards to claim 17,  The wireless device of claim 11, wherein a medium access control entity of the wireless device is in active time at the predefined time period before the second time. (claim recite similar limitations as in claim 7 above, see similar rejection above).

With regards to claim 18,   The wireless device of claim 17, wherein the active time comprises at least one of: a time while one or more DRX timers are running; a time while a scheduling request is sent on uplink control channel and is pending; a time while an uplink grant for a pending hybrid automatic repeat request (HARQ) retransmission can occur and there is data in corresponding HARQ buffer; and a time while a downlink control channel indicating a new transmission addressed to an identifier of the wireless device has not been received after successful reception of a random access response for a preamble not selected by the medium access control entity of the wireless device. ( claim recite similar limitations as in claim 8 above, see similar rejection above).

claim 19,  The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive an indication of a short DRX cycle for a DRX operation. (claim recite similar limitations as in claim 9 above, see similar rejection above).

With regards to claim 20, Lee et al discloses a system comprising ( see Lee et al claim 1, a method for controlling uplink transmissions on discontinuous reception (DRX) operation, by a wireless device, in a wireless communication system) :
 a base station( [0030] ,The E-UTRAN includes at least one base station (BS) 20 which provides a control plane and a user plane to a user equipment (UE) 10) comprising: one or more first processors( [0016], The processor is configured to determine, at a subframe n-k, whether an onDurationTimer is to be active at a subframe n or not and choose that a Channel Quality Indicator (CQI)/Precoding Matrix Index (PMI)/Rank Indicator(RI)/Precoding Type Indicator (PTI) on a Physical Uplink Control Channel (PUCCH) are not reported at the subframe n if the onDurationTimer is determined to be not active at the sub-frame, [0144] A BS 1150 includes a processor 1151); and
 first memory storing first instructions that, when executed by the one or more first processors([0144], The memory 1152 is coupled to the processor 1151, and stores a variety of information for driving the processor 1151) ,
 (the rest of the claim recite similar limitations as in claim 1 above), cause
 the base station to transmit a report mask indicating a transmission of a layer 1 reference signal received power (L1-RSRP) report limited to a time period when a discontinuous reception (DRX) timer is running ([0127] , if onDurationTimer is being running in the nth subframe(960), a preparation time has been set to an (n-3)th subframe to an (n-1)th subframe(980), and the drxShortCycleTimer has started being run in the (n-3)th subframe); and 
a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors,
(the rest of the claim recite similar limitations as in claim 1 above) cause the wireless device to: receive the report mask; transmit at a first time, the L1-RSRP report, in response to the DRX timer running at a predefined time period before the first time, wherein the L1-RSRP report comprises: an L1-RSRP value; and a reference signal index associated with the L1-RSRP value; and skip at a second time, a configured L1-RSRP report transmission, in response to: the DRX timer not running at the predefined time period before the second time; and the report mask ((the rest of the claim recite similar limitations as in claim 1 above).

Allowable Subject Matter
8.	Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts made of record fail to teach or suggest or make obvious in combination, the arrangement that “wherein the reference signal index is selected with a largest L1-RSRP value of a reference signal among L1-RSRP values of the plurality of reference signals” as recited in claim 15 and  “wherein the L1-RSRP report further as recited in claim 16.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huaqng et al (US 8812046) discloses in claim 10, - - - a power mask by differently adapting at least two sub-bands of said power mask, wherein the apparatus is configured to reduce transmission power or traffic when the reliability report indicates at least one poor or bad result, wherein the apparatus is configured to increase transmission power or traffic when the reliability report indicates at least one good result, and wherein the reliability report is received from an intra-frequency neighbor base station.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        November 5, 2021